DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Spacers
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “48”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12, 17 and 19 are objected to because of the following informalities:  
Claim 12, last line states “toilet bowel”.
Claim 17 includes reference (T) however the remainder of the claims do not utilize reference numbers/symbols.
Claim 19 doesn’t include a period.
Claim 19 includes reference (T) however the remainder of the claim does not utilize reference numbers/symbols.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "an extension" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 depends from claim 1 which already introduces ‘an extension’.

Claim 3 recites the limitation "an extension" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 1 which already introduces ‘an extension’.

Claim 14 recites the limitation "the extension" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 depends from claims 13 and 1. While claim 1 recites an extension it is recited as part of a horizontally extending spout while it appears Applicant’s claim is directed to the extension recited in claim 2 or 3.

The term “about 16 inches high” in claim 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant has provided a definition of “about” as “not a precise measurement, or typically within 10 percent of a stated value”. This definition is not definitive as “not a precise measurement” defines the value as indefinite and the use of the word “typically” renders the following definition indefinite as it would not always apply.

Claim 16 recites the limitation "the extension" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 depends from claims 15, 13 and 1. While claim 1 recites an extension it is recited as part of a horizontally extending spout while it appears Applicant’s claim is directed to the extension recited in claim 2 or 3.

The term “about 15 inches high” in claim 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant has provided a definition of “about” as “not a precise measurement, or typically within 10 percent of a stated value”. This definition is not definitive as “not a precise measurement” defines the value as indefinite and the use of the word “typically” renders the following definition indefinite as it would not always apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,851,535 (Gajo).
	Regarding claim 18, Gajo discloses a urinary device comprising:
	a base (20) comprising:
		a vertical passage configured to reside between a toilet seat and toilet tank and reaching upward from a toilet bowl;

    PNG
    media_image1.png
    279
    530
    media_image1.png
    Greyscale

		a spout (42) in fluid communication with the vertical passage and configured to reach laterally from the vertical passage past the toilet bowl; and
		a hose (23/32) in fluid communication with the spout and configured to attach in fluid communication with a waste flow from the toilet bowl (fluid dispensed from the hose passes through the spout into the bowl and into the waste flow of the toilet pedestal of the toilet); and
	a body (17/18/19) movably attached to the base and reaching up from the base, the body comprising:
		a bottom proximal to the base (Fig. 18);
		a funnel top (21) above the bottom;
		a tunnel (19) reaching down from the funnel top to the bottom and in fluid communication with the vertical passage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gajo in view of DE102010046698 (Wagner).
Regarding claims 1 and 8, Gajo discloses a urinary device comprising:
a base (20) comprising:
	a horizontal platform, the horizontal platform including attachment passages (43);

    PNG
    media_image1.png
    279
    530
    media_image1.png
    Greyscale

	a vertical passage (Fig. 12, vertical walls) reaches upward from the horizontal platform; and
	a spout (42) in fluid communication with the vertical passage and reaching horizontally from the vertical passage, the spout comprising an arm configured to reach past the base (42 is an ‘arm’);
a body (17/18/19) movably attached to the base, the body comprising:
	a tunnel (19) reaching from a top to a bottom of the body and in fluid communication with the vertical passage.
	However Gajo discloses that the attachment passages and horizontal platform are formed at the vertical passage rather than being configured to reside under the toilet seat with the attachment passages spaced apart by a toilet seat stud spacing. 
	Wagner teaches a urinal assembly (1) which is mountable to a toilet bowl, the urinal assembly comprising a horizontal platform (12) configured to reside under a toilet seat and lid, the platform comprising attachment passages (38a/38b) which are slots spaced apart by a toilet seat stud spacing (Translation Para. 0057).
	It would have been obvious to one of ordinary skill in the art to form the horizontal platform to be configured to reside beneath the toilet seat and lid with the slot attachment passages spaced apart by a toilet seat stud spacing, as taught by Wagner, so that the urinal assembly can be more securely installed onto the existing toilet structure (seat mounting bolts).

	Regarding claim 3, Gajo states the inclusion of an extension comprising:
	a tube (23) slidable in the tunnel and in fluid communication with the tunnel;
	an extension funnel (21) top above the tube and in fluid communication with the tube.
	Gajo, however, does not state the inclusion of a lid configured to close the extension funnel top.
	Wagner teaches a urinal assembly comprising a funnel (2) with a lid (4).
	It would have been obvious to one of ordinary skill in the art to provide a lid for the funnel, as taught by Wagner, to help prevent odors escaping from the device.

	Regarding claim 5, Gajo states the inclusion of an elbow (32) on the body which extends down and forward from the bottom of the body and into the vertical passage, the elbow in fluid communication with the vertical passage.

	Regarding claim 10, Gajo states that the spout extends laterally from the vertical passage past the base and past the toilet bowl (spout 42 extends from the vertical passage to beyond the rim of the bowl).

	Regarding claim 11, Gajo states that the spout is in fluid communication with a hose (23/32) and the hose is in fluid communication with waste flows in a toilet pedestal of the toilet (fluid dispensed from the hose passes through the spout into the bowl and into the waste flow of the toilet pedestal of the toilet).

	Regarding claims 13 and 15, Gajo further states the inclusion of an extension (23). Gajo, however, does not state that the body is between 13 and 18 inches high, and is specifically 16 inches high. Instead Gajo states that the body should be sufficiently sized so as to not interfere with other functions of the toilet such as raising the lid/seat and accessing the tank with a minimum height of 10 inches as an example (C4 L33-49). It would have been obvious to one of ordinary skill in the art to form the body between 13 and 18 inches high because Applicant has not disclosed that forming the body between 13 and 18 inches, or specifically 16, inches high provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Gajo’s body, and applicant’s invention, to perform equally well with either the height of Gajo or the disclosed 13 to 18, and specifically 16, inch height because both would perform the same function of providing an accessible urinal system without interfering with the toilet functionality equally well depending upon the size and type of toilet it is installed upon. Therefore it would have been prima facie obvious to modify Gajo to obtain the invention as specified in claims 13 and 15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gajo. MPEP 2144.04(IV)(A).

	Regarding claim 14, Gajo further states the inclusion of an extension (23). Gajo, however, does not state that the extension is between 12 and 17 inches high. Instead Gajo states that the extension is storable within the body and the body should be sufficiently sized so as to not interfere with other functions of the toilet such as raising the lid/seat and accessing the tank with a minimum height of 10 inches as an example (C4 L33-49). It would have been obvious to one of ordinary skill in the art to form the extension between 12 and 17 inches high because Applicant has not disclosed that forming the extension between 12 and 17 inches high provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Gajo’s extension, and applicant’s invention, to perform equally well with either the height of Gajo or the disclosed 12 to 17 inch height because both would perform the same function of being storable within the body equally well. Therefore it would have been prima facie obvious to modify Gajo to obtain the invention as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gajo. MPEP 2144.04(IV)(A).

	Regarding claim 16, Gajo further states the inclusion of an extension (23). Gajo, however, does not state that the extension is 15 inches high. Instead Gajo states that the extension is storable within the body and the body should be sufficiently sized so as to not interfere with other functions of the toilet such as raising the lid/seat and accessing the tank with a minimum height of 10 inches as an example (C4 L33-49). It would have been obvious to one of ordinary skill in the art to form the extension 15 inches high because Applicant has not disclosed that forming the extension between 15 inches high provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Gajo’s extension, and applicant’s invention, to perform equally well with either the height of Gajo or the disclosed 15 inch height because both would perform the same function of being storable within the body equally well. Therefore it would have been prima facie obvious to modify Gajo to obtain the invention as specified in claim 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gajo. MPEP 2144.04(IV)(A).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gajo in view of Wagner as applied to claim 8 above, and further in view of US 6,089,807 (Larsson).
	Regarding claim 9, Gajo states that a portion of the base/spout extends between the seat and toilet bowl body as previously discussed but does not state the inclusion of spacers for raising the rear of the seat.
	Larsson teaches a mounting assembly for a toilet seat and lid comprising providing spacers (36) selectively positionable to raise the rear of the toilet seat (C3 L19-23).
	It would have been obvious to provide spacers positionable on a top surface of the horizontal platform, such as those taught by Larsson, to adjust the height of the toilet seat to a required/desired level.

Allowable Subject Matter
Claim 19 is allowed.

Claims 4, 6, 7, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a urinary device as claimed in claim 1 which further comprises an extension comprising a slidable tube in the tunnel and an extension funnel above the tube, the extension including a slot and the body including an extension retainer engaging the slot.
The prior art of record does not disclose a urinary device as claimed in claim 1 wherein the base further includes a lower hook and the body includes an upper hook with a spring in tension connecting the upper and lower hooks.
The prior art of record does not disclose a urinary device as claimed in claim 5 in which the base further includes a relief below the vertical passage and open to the vertical passage.
The prior art of record does not disclose a urinary device as claimed in claim 1 wherein the base further includes a movable drain in communication with the spout and positionable to change the direction of the spout.
The prior art of record does not disclose a urinary device as claimed in claim 1 wherein the vertical passage is tilted backwards between 15 and 30 degrees. 
The prior art of record does not disclose or reasonably teach the formation of a urinal device comprising a base having a horizontal platform configured to reside between a toilet seat and bowl, attachment passages in the horizontal platform, a vertical passage titled rearward at a tilt of 21 degrees located behind the attachment passage and a spout in fluid communication with the vertical passage, a hinged body attached to the base with a tunnel in communication with the vertical passage and an extension comprising a tube slidable in the passage and an extension funnel, wherein a hook is formed on the extension and another hook is formed on the tunnel with the two hooks connected by a spring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0289945 (Seneff) is a urinal device for a toilet however it does not install between the toilet seat and bowl and does not have an extendable funnel/tube.
US 4,549,321 (Doullard) is a urinal device for use with a toilet with an extending funnel/tube however the device is incorporated into the lid directly and comprises no base.
US 5,153,947 (Markles) is a urinal attachment for a toilet which drains into an opening on the side of the toilet.
US 9,605,420 (Berger) is a urinal assembly configured to drain into either the toilet bowl or an opening in the side of the toilet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754